NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2009-1231


                            WESLEYAN COMPANY, INC.,

                                                    Appellant,

                                          v.

                    John McHugh, SECRETARY OF THE ARMY,

                                                    Appellee.


       Richard L. Moorhouse, Greenberg Traurig, LLP, of Washington, DC, argued for
appellant. With him on the brief were L. James D’Agostino and David T. Hickey.

       David A. Harrington, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for appellee.
With him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Brian M. Simkin, Assistant Director. Of counsel was Craig S. Clarke,
United States Department of the Army, U.S. Army Legal Services Agency, Contract &
Fiscal Law Division, of Arlington, Virginia.

Appealed from: Armed Services Board of Contract Appeals

Administrative Judge Monroe E. Freeman, Jr.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1231


                           WESLEYAN COMPANY, INC.,

                                                     Appellant,

                                          v.

                    John McHugh, SECRETARY OF THE ARMY,

                                                     Appellee.




                                  Judgment


ON APPEAL from the       Armed Services Board of Contract Appeals

in CASE NO(S).           53896

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, NEWMAN and LOURIE, Circuit Judges.

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED January 5, 2010                      /s/ Jan Horbaly
                                          Jan Horbaly, Clerk